Carroll, J.
The plaintiffs brought this action of contract to recover for labor and materials supplied the defendants. The defendants filed a declaration in set-off, alleging that, on the plaintiffs’ failure fully to perform the contract, they hired another *476contractor to whom they paid the sum of $793, which sum they asked to set off against the plaintiffs’ claim; the plaintiffs’ contention was that the work for which the defendants claimed a set-off was no part of the plaintiffs’ contract.
At the trial the defendants offered a letter written by the plaintiffs to the architect in charge of the construction of the building, dated May 16, 1918,'showing that there was due for work done in April the sum of $2,000. On this letter, in the handwriting of Joseph McGinniss, the architect in charge, there appeared these words! “ Deafening & felt & sticking ornamental to be deducted.” The letter as written was read to the jury; on the plaintiffs’ objection, the statement in the handwriting of the architect was excluded, to which ruling the defendants excepted. McGinniss died in September, 1918, before the date of the trial. As we construe the bill of exceptions, the statement excluded was offered as a declaration of a deceased person under the statute. R. L. c. 175, § 66 (now G. L. c. 233, § 65).
Assuming that the statement excluded was shown to be in the handwriting of the architect, was made before the commencement of the action, and was in rebuttal of the testimony given by the plaintiffs, there is nothing to show that it was made in good faith, upon his personal knowledge, and there is no finding by the judge, as required by statute, that the excluded declaration was so made. Until this was done, the evidence was inadmissible. McSweeney v. Edison Electric Illuminating Co. 228 Mass. 563, 564. Hasey v. Boston, 228 Mass. 516, and cases cited. There was no error of law in the conduct of the trial.
Exceptions overruled.